Title: To Benjamin Franklin from the Duc de La Rochefoucauld, [before 23 February 1781]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Vendredi matin. [before February 23, 1781]
Le Duc de la Rochefoucauld est chargé par Me. Sa mere de proposer à Monsieur franklyn de lui faire l’honneur de diner chez elle le Vendredi 23. de ce mois, au lieu du samedi 24; la mere et le fils lui font mille complimens et le prient d’engager pour ce même jour Monsieur Son petit-fils, et M. le Veillard.
